DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2016/0310094 A1.


Response to Amendment
The amendment filed on 11/09/2020 has been entered:
Claim 1 – 8, 10 – 12 and 14 – 18 remain pending in the application;
Claim 1 – 7, 10 and 14 – 18 are amended;
Claim 13 is cancelled.

Applicant’s amendments to claims have overcome each and every 112 claim rejections set forth in the previous Non-Final Office Action mailed on 08/07/2020. The corresponding 112 claim rejections are withdrawn.
However, applicant’s amendments introduced new grounds of 112 rejection.


Response to Arguments
Applicant’s remarks filed on 11/09/2020 with respect to the rejection of claim 1 – 8 and 10 – 18 under 35 U.S.C. 103 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitation “the morphological index value of the measurement region representing a shape of the cross section of the tubular tissue region in the second tubular tissue”, and submitted on p.13 that “Fujisawa does not determine infiltration based upon a change in shape.” Applicant’s arguments have been fully considered but they are not persuasive for the following reasons:
First of all, the above amended limitation about “shape” is NEW MATTER introduced in the amendments which does not have written description support and also renders claim indefinite. The corresponding disclosure in the specification of present application is recited as: “The image processing circuitry 17 then set a measurement target slice based on the local shape of the bronchial region RA … and measures the shape of the bronchial region RA on each set orthogonal slice. On each orthogonal slice, the bronchial region RA having no esophagus cancer around it has an almost elliptic shape. As the esophagus cancer advances, the bronchial region RA exhibits a distorted crescent shape. That is, the image processing circuitry 17 preferably set an orthogonal slice with the bronchial region RA having a crescent shape as a measurement target slice” in [0043] and “When setting a normal region by image 
Second, as previously recited in the rejection to claim 1, Fujisawa does teach “area” as morphological index value to determine the tumor infiltration (see Fujisawa; [0080] and [0082]), since the amended limitation does not have written description support and renders claim indefinite.
Thus, applicant’s arguments with respect to the rejection of claim 1 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.


As previously recited in the rejection to cancelled claim 13 (p.31 of Non-Final Office Action mailed on 08/07/2020), Fujisawa teaches calculating similarities between different surrounding sites to tumor sites (see Fujisawa; [0065]), this is equivalent to the similarity between two different surrounding sites in mathematics and logic. Considering tumor site as a common baseline for comparison, the difference between first similarity value of site A to tumor site and the second similarity value of site B to tumor site represents the similarity value between site A and site B. The teaching of Fujisawa is an indirectly calculation of similarity between two surrounding sites. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144.
In addition, Fujisawa explicitly teaches the fundamental mechanism of the similarity and tumor infiltration, which is recited as “the larger similarity there is between the amplitude and the cycle of each of the voxels representing the surrounding site and the average amplitude and the average cycle of the tumor, the more the tumor has infiltrated into the region of the surrounding site represented by the voxel” (see Fujisawa; [0051]). If both two surrounding sites have been infiltrated by tumor, they will have same movement pattern as the tumor site, which also means the similarity between two sites will be high. Otherwise, the movement pattern for different tissue or organs will be different such as different phases and amplitudes (see Fujisawa; Fig.4). Based on this fundamental mechanism in oncology and biology, a derivation of using different forms of similarity calculation to determine tumor infiltration would be obvious.
 Thus, applicant’s arguments have been fully considered, but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 14, applicant amended the claim to include limitations “calculates a first degree of similarity between the first position variation of the first region of interest and the second position variation of the second region of interest, and determines that the tumor has not infiltrated the first anatomical portion, in a case where the first degree of similarity is lower than a threshold”, and submitted on p.17 that “However, there is no disclosure that a similarity of movement is 

Regarding the rejection of independent claim 16, applicant amended claim to include limitations “calculates a third degree of similarity between the second position variation of the second region of interest and the third position variation of the third region of interest, and determines that the tumor has infiltrated the first and the second anatomical portions in a case where the first degree of similarity is higher than a first threshold, and at least one of the second degree of similarity and the third degree of similarity is lower than a second threshold” and submitted on p.18 that “These paragraphs describe movement information being determined for the various sites, but there is no calculation of similarity. It particular there is no disclosure of processing circuitry which calculates three degrees of similarity. There is further no disclosure of processing circuitry which determines infiltration based upon three degrees of similarity or determines infiltration on the particular relationships between the degrees of similarity and the thresholds.” Applicant’s arguments have been fully considered but they are not persuasive.
First, Fujisawa does explicitly teach calculating similarity value for each voxel representing different surrounding sites (see Fujisawa; [0051]). The similarity calculation 
Second, regarding applicant’s arguments about similarity and infiltration degree, the teaching of Fujisawa has been discussed above in detail with respect to the rejection to claim 10. The discussed reasons will also be applied here.
Thus, applicant’s arguments have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Overall, applicant’s remarks on p.11 – 18 have been fully considered but they are not persuasive. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 5 and 6 are objected to because of the following informalities:  
Claim 5 line 4, limitation “a change” should read “the temporal change”;
Claim 6 line 3, limitation “the morphological measurement value” should read “the morphological index value” to avoid potential 112(b) antecedence issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding limitation “the morphological index value of the measurement region representing a shape of the cross section of the tubular tissue region in the second tubular tissue, and determines, based on the temporal change in the morphological index values over the plurality of phases” in claim 1, the corresponding disclosure in the specification of present application is recited as: “The image processing circuitry 17 then 
  
Therefore, claim 1 and all corresponding dependent claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding limitation “the morphological index value of the measurement region representing a shape of the cross section of the tubular tissue region in the second tubular tissue, and determines, based on the temporal change in the morphological index values over the plurality of phases” in claim 1, since the above limitation does not have written description support (see 112a rejection), it is unclear how the “shape” is temporally changed in “value” and how the “shape” changing is related to tumor infiltration. 
Thus, the amended limitation renders claim indefinite. For the purpose of examination, the limitation about “morphological index value” is interpreted as any reasonable index value.

Regarding limitation “whether the tumor of the tubular tissue has infiltrated the first and second anatomical portions or not is unclear” in claim 18, the term “unclear” is MPEP 2173.05(b) IV.
The corresponding disclosure in the specification of present application is recited as: “if the degree of similarity in movement vector between the first ROI or second ROI and the big ROI is higher than the second threshold, the image processing circuitry 17 determine that the presence/absence of infiltration is unclear” in [0110]; “If the control circuitry 11 determine that the presence/absence of infiltration is unclear, that is, whether the esophagus cancer is T4 is unclear, the display circuitry 19 display a corresponding message, e.g., “unclear”. This allows the display circuitry 19 to provide a determination result with higher credibility” in [0111]. Applicant fails to disclose the standard to define the subjective judgement “unclear”. It is well-known in the art of medical diagnosis that any determination will have true-positive, false-positive, true-negative and false-negative values. It is always “unclear” whether the determination is true-negative or false-negative even with a high possibility of negative result from the medical diagnosis. From the plain meaning of language “unclear” and the nature of possibility of any medical diagnosis device/apparatus, the scope of above limitation is indefinite. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). See MPEP 2173.05(b) IV. 
Therefore, the above limitations render claim indefinite, for the purpose of examination, the above limitation is interpreted as any reasonable diagnosis result, such as low possibility or low infiltration degree.

Therefore, claim 1, 18 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US 2012/0250966 A1; published on 10/04/2012) (hereinafter "Fujisawa") in view of Nicholson (Tracheal and oesophageal stenting for carcinoma of the upper oesophagus invading the tracheo-bronchial tree; published on 10/1998).

Regarding claim 1, in one embodiment of Fig.2, Fujisawa teaches a medical image processing apparatus ("… to an image processing unit 140 included in the console device 100." [0020]) comprising image processing circuitry ("The image processing unit 140 …" [0027]; It is known the image processing unit included in the console device is rely on electronic circuitry, e.g. IC, CPU, microprocessor etc.) configured to process a plurality of three-dimensional images ("... performs various types of processing processes on the three-dimensional projection data received from the data acquiring unit 14." [0027]) acquired in a plurality of phases ("... each of the pieces of three-dimensional projection data respectively corresponding to the temporal phases." [0028]),
wherein the image processing circuitry sets, with respect to each of the plurality of three-dimensional images in the plurality of phases ("… images G11, G12, G13, and G14 were sequentially taken in the stated order." [0041]; Fig.3), a slice intersecting ("Further, the image processing unit 140 is configured ... to generate a cross-sectional image on an arbitrary plane ..." [0027]; "In FIG. 3, cross-sectional images are shown ... a predetermined surrounding site A2, whereas another surrounding site B1 positioned in 
sets, with respect to each of the slices of the plurality of three dimensional images (“Thus, the specifying unit 141 performs the process of specifying the positions of the tumor and the surrounding site, for each of the pieces of volume data corresponding to the temporal phases.” [0033]), a measurement region which corresponds to a cross section of the tubular tissue region in the second tubular tissue (“Subsequently, the specifying unit 141 specifies the positions of the tumor and the surrounding site contained in the volume data …” [0034]).
In another embodiment of Fig.7 – 10, Fujisawa teaches the image processing circuitry measures, with respect to each of the slices of the plurality of three dimensional images, a morphological index value of the measurement region set for the tubular area size of the surface by which the tumor specified by the specifying unit 241 is adhering to the surrounding site. … Further, the adhesion area calculating unit 242 is able to calculate a shared region between the surface image of the tumor and the surface image of the surrounding site, as the adhesion area of the surface by which the tumor is adhering to the surrounding site." [0080]; here the shared area is portion of the surrounding site wherein the surrounding site is interpreted as second tubular tissue region), the morphological index value of the measurement region representing a shape of the cross section of the tubular tissue region in the second tubular tissue (see 112b rejection, the limitation is indefinite and is interpreted as any reasonable morphological index value), and
determines, based on the temporal change in the morphological index values over the plurality of phases, whether the tumor has infiltrated the second tubular tissue ("The relative relationship calculating unit 243 calculates an infiltration degree in such a manner that the smaller the change amount is in the adhesion area calculated by the adhesion area calculating unit 242, the higher is the infiltration degree of the tumor into the surrounding site ..." [0082]); 
wherein the image processing circuitry measures, as the morphological index value of the measurement region set for the tubular tissue region in the second tubular tissue, an area of the measurement region ("The adhesion area calculating unit 242 calculates, for each of temporal phases, an adhesion area size of the surface by which adhering to the surrounding site.” [0080]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing unit as taught in the embodiment of Fig.2 with the additional adhesion area calculation unit in the image processing unit as taught in the embodiment of Fig.7 – 10. Doing so would make it possible "to calculate a shared region between the surface image of the tumor and the surface image of the surrounding site" and thus to calculate an infiltration degree (see [0080], [0082]).
Fujisawa fails to explicitly teach the first tissue in which a tumor has arisen is a tubular tissue.
However, in the same field of endeavor, Nicholson teaches a tubular tissue region of a second tubular tissue (“There was associated distortion and compression of the adjacent trachea on several sections {Fig. 2a,b} consistent with tracheal wall invasion.” Page 760) different from (in anatomy, tracheal is different from oesophagus) a first tubular tissue in which a tumor has arisen (“… a tumour in the upper oesophagus …” Page 760); and wherein the image processing circuitry measures a degree of circularity of the tubular tissue region (“Severe compression of the trachea {open white arrow} is identified.” Page 761; Fig.2a; compression of trachea is equivalent to degree of circularity of the tubular tissue region, as defined in geometry).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing unit as taught by Fujisawa with the CT images to identify tumor infiltration as taught by 

Regarding claim 2, Fujisawa in view of Nicholson teaches all claim limitations, as applied in claim 1, and Fujisawa further teaches, in the embodiment of Fig.2, display circuitry ("… a display unit 120 …" [0024]) configured to display a determination result indicating whether the tumor has infiltrated the second tubular tissue ("… the relative relationship calculating unit 143 generates an X-ray CT image expressing levels of the calculated infiltration degree … so that the generated image is displayed on the display unit 120." [0059]).

Regarding claim 3, Fujisawa in view of Nicholson teaches all claim limitations, as applied in claim 1, and Fujisawa further teaches, in the embodiment of Fig.2, display circuitry ("… a display unit 120 …" [0024]) configured to display the morphological index values measured over the plurality of phases together with a display image based on the three-dimensional image ("… so that the display unit 120 displays not only the X-ray CT image, but also … the information related to the adhesion area calculated by the adhesion area calculating unit 242 … and the like." [0095]).

Regarding claim 4, Fujisawa in view of Nicholson teaches all claim limitations, as applied in claim 1, and Fujisawa, in the other embodiment of Fig.7 – 10, further teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing unit as taught in the embodiment of Fig.2 with the additional adhesion area calculation unit in the image processing unit as taught in the embodiment of Fig.7 – 10. Doing so would make it possible "to calculate a shared region between the surface image of the tumor and the surface image of the surrounding site" and thus to calculate an infiltration degree (see [0080], [0082]).


In the other embodiment of Fig.7 – 10, Fujisawa father teaches wherein the image processing circuitry ("... the image processing unit 240 includes ... a relative relationship calculating unit 243." [0078]; Fig.7) determines ("… the relative relationship calculating unit 243 obtains a temporal change in the adhesion area by plotting the adhesion areas calculated by the adhesion area calculating unit 242 along a time series. Further, the relative relationship calculating unit 243 calculates a maximum change amount ΔA in the adhesion area over a predetermined period of time {e.g., a respiratory cycle} so as to calculate an infiltration degree in such a manner ..." [0086]), based on the temporal change in the morphological index value over the plurality of phases, whether the tumor has infiltrated the second tubular tissue ("... to calculate an 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relationship between the infiltration and the tissue stiffness as taught in the embodiment of Fig.2 with the adhesion area calculation as taught in the embodiment of Fig.7 – 10.  Doing so would make it possible to differentiate the infiltrated tissue from the normal tissue based on the area changing over time, and thus to calculate a tumor infiltration degree (see [0053], [0080], [0082]).

Regarding claim 6, Fujisawa in view of Nicholson teaches all claim limitations, as applied in claim 1, and Fujisawa further teaches wherein the image processing circuitry sets the measurement region in a cross section ("Further, the image processing unit 140 is configured ... to generate a cross-sectional image on an arbitrary plane ..." [0027]; "In FIG. 3, cross-sectional images are shown ... a predetermined surrounding site A2, whereas another surrounding site B1 positioned in a surrounding of the tumor A1 ..." [0041]).
In addition, Nicholson further teaches that the measurement region is set in a cross section of a luminal region of the second tubular tissue region (“There was associated distortion and compression of the adjacent trachea on several sections {Fig. 2a,b} consistent with tracheal wall invasion.” Page 760) and measures the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing unit as taught by Fujisawa with the CT images to identify tumor infiltration as taught by Nicholson. Doing so would make it possible that “imaging to stage the tumour was performed using computed tomography” (see Nicholson; Page 760), “so that insertion of self-expanding metal stent was performed” in the upper airway in case of tumour infiltration (see Nicholson; Page 762).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Nicholson, as applied in claim 1, and further in view of Hatta et al. (Optical coherence tomography for the staging of tumor infiltration in superficial esophageal squamous cell carcinoma; published on 03/20/2010) (hereinafter “Hatta”).

Regarding claim 7, Fujisawa in view of Nicholson and in evidence of Diederich teaches all claim limitations, as applied in claim 1, and Fujisawa further teaches wherein the image processing circuitry determines, based on a change in the morphological index value of measurement regions over the plurality of phases ("… the relative relationship calculating unit 243 obtains a temporal change in the adhesion area by plotting the adhesion areas calculated by the adhesion area calculating unit 242 along a 
Fujisawa in view of Nicholson fails to explicitly teach wherein the image processing circuitry sets a plurality of measurement regions in a plurality of second tubular tissue regions of a plurality of tubular tissues, respectively, measures the morphological index value of each of the plurality of measurement regions, and determines, based on a change in the morphological index value of each of the plurality of measurement regions, whether the tumor has infiltrated the second tubular tissue.
However, in the same field of endeavor, Hatta teaches to set a plurality of measurement regions in a plurality of second tubular tissue regions of a plurality of tubular tissues, respectively ("We demonstrated that the 5-layered architecture imaged by OCT … The wall layers consisted of layer I, a small hyporeflective layer; layer II, a hyperreflective layer; layer III, a hyporeflective layer; layer IV, a hyperreflective layer; and layer V, a hyporeflective layer from the luminal surface to the outside ..." Page 900; Fig.1), measure the morphological index value of each of the plurality of measurement regions ("Then the criteria [Fig. 2] were defined as follows. … The thickness of layer I or normal layer I with regular interfacial signal of layer II [Fig. 3] or involvement of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining infiltration degree based on single area changes as taught by Fujisawa with the five-layer structure changes with tumor invasion as taught by Hatta. Doing so would make it possible to further determine the tumor invasion stage based on the geometric change in each layer of the layered structure (see Hatta, Page 900).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Nicholson, as applied in claim 1, and further in view of Moss et al. (Esophageal carcinoma: pretherapy staging by computed tomography; published on 06/1981) (hereinafter "Moss").

Regarding claim 8, Fujisawa in view of Nicholson teaches all claim limitations, as applied in claim 1, and Fujisawa further teaches the plurality of three-dimensional 
In addition, Nicholson further teaches an imaging region (see Fig.2a, b) including an esophagus which is the first tubular tissue in which the tumor has arisen (“… a tumour in the upper oesophagus …” Page 760).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing unit as taught by Fujisawa with the CT images to identify tumor infiltration as taught by Nicholson. Doing so would make it possible that “imaging to stage the tumour was performed using computed tomography” (see Nicholson; Page 760), “so that insertion of self-expanding metal stent was performed” in the upper airway in case of tumour infiltration (see Nicholson; Page 762).
Fujisawa in view of Nicholson fails to explicitly teach the second tubular tissue is one of a bronchus and a blood vessel near the esophagus.
However, in the same field of endeavor, Moss teaches an imaging region including an esophagus which is the first tubular tissue ("All CT scans were evaluated 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the to modify the relative relationship calculating unit in the image processing unit as taught by Fujisawa to incorporate the CT evaluation of specific ROIs as taught by Moss. Doing so would make it possible to classify the esophageal carcinoma stages based on the findings regarding infiltration (see Moss, Page 1052, section [Subjects and Methods]).


Claim 10 – 12 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Moss.

Regarding claim 10, Fujisawa teaches a medical image processing apparatus ("… to an image processing unit 140 included in the console device 100." [0020]) comprising image processing circuitry ("The image processing unit 140 …" [0027]; It is 
wherein the image processing circuitry sets ("More specifically, the specifying unit 141 extracts regions by performing a segmentation process ..." [0034]; “… the movement information calculating unit 142 calculates, for each of the voxels in the region representing the surrounding site …” [0037]), with respect to the plurality of three-dimensional images in the plurality of phases ("... each of the pieces of three-dimensional projection data respectively corresponding to the temporal phases." [0028]; "In the examples depicted in FIG. 3, it is assumed that X-ray CT images G11, G12, G13, and G14 were sequentially taken in the stated order." [0041], Fig.3), a first region of interest concerning a first anatomical portion (“… to a voxel representing the lung field {B1 in FIG. 3} which is a surrounding site …” [0043]) that is different from (see Fig.3) a tissue in which a tumor has arisen (“… to a voxel representing the tumor {A1 in FIG. 3} …” [0043]), and a second region of interest concerning a second anatomical portion that is different from the first anatomical portion (“… and to a voxel representing the chest wall.” [0043]; “Examples of surrounding sites include … the chest wall …” [0015]) and the tubular tissue (see Fig.3), the first and the second regions of interest being objects for determination of whether the tumor of the tubular tissue has infiltrated (“Further, the relative relationship calculating unit 143 calculates the infiltration degree tumor has infiltrated into the surrounding site, based on the relative relationship.” [0046]),
 measures a first position variation of the first region of interest and a second position variation of the second region of interest over at least two phases of the plurality of phases, the first position variation of the first region of interest representing movement of the first region of interest over the at least two phases of the plurality of phases, the second position variation of the second region of interest representing movement of the second region of interest over the at least two phases of the plurality of phases (“… the movement information calculating unit 142 calculates a relative distance from the reference point to the voxel … The temporal changes in the relative distance can be considered as a periodic function …” [0039]; “Shown in FIG. 4 are the distance changes in the x-axis direction of predetermined voxels each representing a different one of the sites.} [0042]), 
calculates a degree of similarity between the first position variation of the first region of interest and the second position variation of the second region of interest (“… the relative relationship calculating unit 143 calculates an infiltration degree by making a comparison to obtain a degree of similarity between the periodical distance changes of the voxels representing the tumor and the periodical distance changes of the voxels representing the surrounding site of the tumor …” [0065]; comparing similarity of each site to the tumor is equivalent to comparing similarity between two surrounding sites, given the data from tumor site as a baseline; "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144), and
determines, that the tumor has infiltrated the first anatomical portion and the second anatomical portion in a case where the degree of similarity is higher than a threshold (“… the relative relationship calculating unit 143 makes a judgment in such a manner that the larger similarity there is between the amplitude and the cycle of each of the voxels representing the surrounding site and the average amplitude and the average cycle of the tumor, the more the tumor has infiltrated into the region of the surrounding site represented by the voxel …” [0051]; It is well-known in the art of medical diagnosis that a “threshold” can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144),
Fujisawa fails to explicitly teach the first tissue in which a tumor has arisen is a tubular tissue.
mass extension into the trachea or bronchi, ..." Page 1052, section [Subjects and Methods]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the to modify the relative relationship calculating unit in the image processing unit as taught by Fujisawa to incorporate the CT evaluation of specific ROIs as taught by Moss. Doing so would make it possible to classify the esophageal carcinoma stages based on the findings regarding infiltration (see Moss, Page 1052, section [Subjects and Methods]).

Regarding claim 11, Fujisawa in view of Moss teaches all claim limitations, as applied in claim 10, and Fujisawa further teaches wherein the image processing circuitry ("The image processing unit 140 …" [0027]; It is known the image processing unit included in the console device is rely on electronic circuitry, e.g. IC, CPU, microprocessor etc.) set the first region of interest and the second region of interest ("… predetermined voxels each representing a different one of the sites." [0042]; “Examples of surrounding sites include a lung field … a bronchus ... and the like.” [0015]). 
In addition, Moss further teaches the second region of interest is in contact to the first region of interest ("The mediastinum, lungs, and abdomen were studied for lymph nodes in the above-mentioned sites … [4] mass extension into the trachea or bronchi ...” Page 1052, section [Subjects and Methods]; here the bronchi is interpreted as the first ROI and the lymph nodes in the lung area is interpreted as the second ROI. In anatomy, the lung lymph nodes are in contact to bronchi).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the to modify the relative relationship calculating unit in the image processing unit as taught by Fujisawa to incorporate the CT evaluation of specific ROIs as taught by Moss. Doing so would make it possible to classify the esophageal carcinoma stages based on the findings regarding infiltration (see Moss, Page 1052, section [Subjects and Methods]).

Regarding claim 12, Fujisawa in view of Moss teaches all claim limitations, as applied in claim 11, and Fujisawa further teaches the image processing circuitry ("The image processing unit 140 …" [0027]; It is known the image processing unit included in the console device is rely on electronic circuitry, e.g. IC, CPU, microprocessor etc.) sets the first region of interest in a bronchial region existing around the tumor as the first anatomical portion ("… predetermined voxels each representing a different one of the sites." [0042]; "… a {surrounding site} refers to an organ or the like positioned in the surrounding of a tumor. Examples of surrounding sites include … a bronchus … " [0015]; in anatomy, bronchus are tubular tissue), and sets the second region of interest ("… whereas another surrounding site … is a lung field." [0041]). 
bronchi is interpreted as the first ROI), and set the second region of interest in another anatomical region in contact to the bronchial region as the second anatomical portion ("The mediastinum, lungs, and abdomen were studied for evidence of direct invasion or metastasis. … The criteria used to determine extrae sophageal tumor extension were … [2] enlargement of lymph nodes in the above-mentioned sites …” Page 1052, section [Subjects and Methods]; here the lymph nodes in the lung area is interpreted as the second ROI. In anatomy, the lung lymph nodes are in contact to bronchi).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the to modify the relative relationship calculating unit in the image processing unit as taught by Fujisawa to incorporate the CT evaluation of specific ROIs as taught by Moss. Doing so would make it possible to classify the esophageal carcinoma stages based on the findings regarding infiltration (see Moss, Page 1052, section [Subjects and Methods]).

Regarding claim 14, Fujisawa teaches a medical image processing apparatus ("… to an image processing unit 140 included in the console device 100." [0020]) comprising image processing circuitry ("The image processing unit 140 …" [0027]; It is known the image processing unit included in the console device is rely on electronic circuitry, e.g. IC, CPU, microprocessor etc.) configured to process a plurality of three-
wherein the image processing circuitry sets ("More specifically, the specifying unit 141 extracts regions by performing a segmentation process ..." [0034]; “… the movement information calculating unit 142 calculates, for each of the voxels in the region representing the surrounding site …” [0037]), with respect to the plurality of three-dimensional images in the plurality of phases ("... each of the pieces of three-dimensional projection data respectively corresponding to the temporal phases." [0028]; "In the examples depicted in FIG. 3, it is assumed that X-ray CT images G11, G12, G13, and G14 were sequentially taken in the stated order." [0041], Fig.3), a first region of interest concerning a first anatomical portion (“… predetermined voxels each representing a different one of the sites.” [0042];"… a 'surrounding site' refers to an organ or the like positioned in the surrounding of a tumor. Examples of surrounding sites include … a bronchus …” [0015]) that is different from a tissue in which a tumor has arisen ("… a 'surrounding site' refers to an organ or the like positioned in the surrounding of a tumor.” [0015]; the surrounding site is different in position from the tumor site, which by geometry definition is different from the tumor site), and a second region of interest (“… calculates, for each of the voxels in the region representing the surrounding site {e.g., the lung field} within the volume data …” [0037]) covering the first region of interest (considering the first ROI is a bronchus, the second ROI as lung field covers the bronchus in anatomy), the first region of interest being an object for 
measures a first position variation of the first region of interest and a second position variation of the second region of interest over at least two phases of the plurality of phases, the first position variation of the first region of interest representing a local movement of the first region of interest over the at least two phases of the plurality of phases, the second position variation of the second region of interest representing a global movement of the second region of interest that includes the first region of interest over the at least two phases of the plurality of phases (“… the movement information calculating unit 142 calculates a relative distance from the reference point to the voxel … The temporal changes in the relative distance can be considered as a periodic function …” [0039]; “Shown in FIG. 4 are the distance changes in the x-axis direction of predetermined voxels each representing a different one of the sites.} [0042]), 
calculates a first degree of similarity between the first position variation of the first region of interest and the second position variation of the second region of interest (“… the relative relationship calculating unit 143 calculates an infiltration degree by making a comparison to obtain a degree of similarity between the periodical distance changes of the voxels representing the tumor and the periodical distance changes of the voxels representing the surrounding site of the tumor …” [0065]; comparing similarity of each site to the tumor is equivalent to comparing similarity between two surrounding sites, given the data from tumor site as a baseline; "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144), and
determines that the tumor has not infiltrated the first anatomical portion, in a case where the first degree of similarity is lower than a threshold (“… the relative relationship calculating unit 143 compares the average amplitude and the average cycle of the tumor with the amplitude and the cycle of each of the voxels representing the surrounding site … On the contrary, the relative relationship calculating unit 143 makes a judgment in such a manner that the larger difference there is between the amplitude and the cycle of each of the voxels and the average amplitude and the average cycle of the tumor, the less the tumor has infiltrated into the region of the surrounding site represented by the voxel, i.e., the lower is the calculated infiltration degree of the voxel.” [0051]; here larger difference is equivalent to less similarity; It is well-known in the art of medical diagnosis that a “threshold” can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
Fujisawa fails to explicitly teach the first tissue in which a tumor has arisen is a tubular tissue.
However, in the same field of endeavor, Moss teaches a first region of interest concerning an anatomical portion (“mass extension into the trachea or bronchi, ..." Page 1052, section [Subjects and Methods]) that is different from a tubular tissue in which a tumor has arisen (see Fig.1 and 4, bronchi is different from esophagus), the first region of interest being an object for determination of infiltration by the tumor ("The criteria used to determine extra esophageal tumor extension were … [4] mass extension into the trachea or bronchi, ..." Page 1052, section [Subjects and Methods]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the to modify the relative relationship calculating unit in the image processing unit as taught by Fujisawa to incorporate the CT evaluation of specific ROIs as taught by Moss. Doing so would make it possible to classify the esophageal carcinoma stages based on the findings regarding infiltration (see Moss, Page 1052, section [Subjects and Methods]).

Regarding claim 15, Fujisawa in view of Moss teaches all claim limitations, as applied in claim 14, and Fujisawa further teaches wherein the image processing circuitry further sets a third region of interest concerning a second anatomical portion different from the first anatomical portion and the tumor within the second region of interest (“… to a voxel representing a contralateral site …” [0043]), 
each representing a different one of the sites.} [0042]), 
calculates a second degree of similarity between the third position variation of the first region of interest and the second position variation of the second region on interest (“… the relative relationship calculating unit 143 calculates an infiltration degree by making a comparison to obtain a degree of similarity between the periodical distance changes of the voxels representing the tumor and the periodical distance changes of the voxels representing the surrounding site of the tumor …” [0065]; comparing similarity of each site to the tumor is equivalent to comparing similarity between two surrounding sites, given the data from tumor site as a baseline; "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144),
represented by the voxel …” [0051]; the judgement is based on voxel which represents different sites).
In addition, Moss teaches a tubular tissue in which the tumor has arisen (see Fig.1 and 4, the esophagus is the tubular tissue).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the to modify the relative relationship calculating unit in the image processing unit as taught by Fujisawa to incorporate the CT evaluation of specific ROIs as taught by Moss. Doing so would make it possible to classify the esophageal carcinoma stages based on the findings regarding infiltration (see Moss, Page 1052, section [Subjects and Methods]).

Regarding claim 16, Fujisawa teaches a medical image processing apparatus ("… to an image processing unit 140 included in the console device 100." [0020]) comprising image processing circuitry ("The image processing unit 140 …" [0027]; It is known the image processing unit included in the console device is rely on electronic circuitry, e.g. IC, CPU, microprocessor etc.) configured to process a plurality of three-dimensional images ("... performs various types of processing processes on the three-
wherein the image processing circuitry sets ("More specifically, the specifying unit 141 extracts regions by performing a segmentation process ..." [0034]; “… the movement information calculating unit 142 calculates, for each of the voxels in the region representing the surrounding site …” [0037]), with respect to the plurality of three-dimensional images in the plurality of phases ("... each of the pieces of three-dimensional projection data respectively corresponding to the temporal phases." [0028]; "In the examples depicted in FIG. 3, it is assumed that X-ray CT images G11, G12, G13, and G14 were sequentially taken in the stated order." [0041], Fig.3), a first region of interest concerning a first anatomical portion (“… predetermined voxels each representing a different one of the sites.” [0042];"… a 'surrounding site' refers to an organ or the like positioned in the surrounding of a tumor. Examples of surrounding sites include … a bronchus …” [0015]) that is different from a tissue in which a tumor has arisen ("… a 'surrounding site' refers to an organ or the like positioned in the surrounding of a tumor.” [0015]; the surrounding site is different in position from the tumor site, which by geometry definition is different from the tumor site), a second region of interest concerning a second anatomical portion (“… predetermined voxels each representing a different one of the sites.” [0042];"… a 'surrounding site' refers to an organ or the like positioned in the surrounding of a tumor. Examples of surrounding sites include … the pleura … " [0015]) that is different from the first anatomical portion (“… each representing a different one of the sites.” [0042]; the pleura is different from the lung field} within the volume data …” [0037]) covering the first and second regions of interest (considering the first ROI is a bronchus, second ROI is the pleura, the third ROI as lung field covers the bronchus and pleura in anatomy), the first and the second regions of interest being objects for determination whether the tumor has infiltrated (“… indicating a degree by which a tumor has infiltrated into a predetermined surrounding site … Examples of surrounding sites include … the pleura, a bronchus …” [0015]), neither the first region of interest nor the second region of interest being set the tumor (neither pleura nor bronchus are set as the tumor),
measures a first position variation of the first region of interest, a second position variation of the second region of interest, and a third position variation of the third region of interest over at least two phases of the plurality of phases, the first position variation of the first region of interest representing a local movement of the first region of interest over the at least two phases of the plurality of phases, the second position variation of the second region of interest representing a local movement of the second region of interest over the at least two phases of the plurality of phases, the third position variation of the second region of interest representing a global movement of the third region of interest that includes the first and the second regions of interest over the at least two phases of the plurality of phases (“… the movement information calculating unit 142 calculates a relative distance from the reference point to the voxel … The temporal changes in the relative distance can be considered as a periodic function …” each representing a different one of the sites.} [0042]), 
calculates a first degree of similarity between the first position variation of the first region of interest and the second position variation of the second region of interest (“… the relative relationship calculating unit 143 calculates an infiltration degree by making a comparison to obtain a degree of similarity between the periodical distance changes of the voxels representing the tumor and the periodical distance changes of the voxels representing the surrounding site of the tumor …” [0065]; comparing similarity of each site to the tumor is equivalent to comparing similarity between two surrounding sites, given the data from tumor site as a baseline; "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144), 
calculates a second degree of similarity between the first position variation of the first region of interest and the third position variation of the third region of interest (“… the relative relationship calculating unit 143 calculates an infiltration degree by making a comparison to obtain a degree of similarity between the periodical distance changes of the voxels representing the tumor and the periodical distance changes of the voxels representing the surrounding site of the tumor …” [0065]; comparing similarity of each site to the tumor is equivalent to comparing similarity between two surrounding sites, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144), 
calculates a third degree of similarity between the second position variation of the second region of interest and the third position variation of the third region of interest (“… the relative relationship calculating unit 143 calculates an infiltration degree by making a comparison to obtain a degree of similarity between the periodical distance changes of the voxels representing the tumor and the periodical distance changes of the voxels representing the surrounding site of the tumor …” [0065]; comparing similarity of each site to the tumor is equivalent to comparing similarity between two surrounding sites, given the data from tumor site as a baseline; "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144), and
determines that the tumor has infiltrated the first and the second anatomical portions in a case where the first degree of similarity between the position variations of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144) and the second degree of similarity is lower than a second threshold (“… it becomes more difficult for such a tumor to move in synchronization with the movements of the other normal surrounding sites …” [0030]; considering third ROI lung field as normal surround site, the less synchronization in movement indicates the higher degree tumor infiltration; It is well-known in the art of medical diagnosis that a “threshold” can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
Fujisawa fails to explicitly teach the first tissue in which a tumor has arisen is a tubular tissue.
However, in the same field of endeavor, Moss teaches a first region of interest concerning an anatomical portion (“mass extension into the trachea or bronchi, ..." Page 1052, section [Subjects and Methods]) distant from a tubular tissue in which a tumor has arisen (see Fig.1 and 4, bronchi is distant from esophagus), the first region of interest being an object for determination of infiltration by the tumor ("The criteria used to determine extra esophageal tumor extension were … [4] mass extension into the trachea or bronchi, ..." Page 1052, section [Subjects and Methods]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the to modify the relative relationship calculating unit in the image processing unit as taught by Fujisawa to incorporate the CT evaluation of specific ROIs as taught by Moss. Doing so would make it possible to classify the esophageal carcinoma stages based on the findings regarding infiltration (see Moss, Page 1052, section [Subjects and Methods]).

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the to modify the relative relationship calculating unit in the image processing unit as taught by Fujisawa to incorporate the CT evaluation of specific ROIs as taught by Moss. Doing so would make it possible to classify the esophageal carcinoma stages based on the findings regarding infiltration (see Moss, Page 1052, section [Subjects and Methods]).

Regarding claim 18, Fujisawa in view of Moss teaches all claim limitations, as applied in claim 16, and Fujisawa further teaches wherein the image processing circuit determines that determines that whether the tumor has infiltrated the first and second anatomical portions or not is unclear, in a case where the second degree of similarity or the third degree of similarity is higher than the second threshold (see 112b rejection; “… it is easier for a tumor having a low degree of infiltration into the predetermined surrounding site to come off the predetermined surrounding site and to move in synchronization with the movements of the other normal surrounding sites.” [0030]; here the third ROI lung field is considered as the normal site; It is well-known in the art of medical diagnosis that a “threshold” can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793